Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 8, “and a second leg” should read “and second leg”.  
Claim 1, line 10, “the leg extension at” should read “the leg extensions” 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,729,477. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 - 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites grasping members and grasping feature.  It is unclear if these are the same or different.  For purposes of examination they are assumed to be the same. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 appears to be a duplicate of the final limitation of independent claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Runco et al. (US 2006/0079909 A1).

Regarding claim 1, Runco discloses a clip-on reducer tool assembly for seating a spinal fixation rod in a rod receiving implant (Abstract), the tool assembly comprising: 
an outer sleeve (Fig. 18B, ref. 212, paragraph [0088]), the outer sleeve having a proximal end with a cylindrical portion having a threaded opening (Fig. 18B shows a threaded inner portion in the proximal end which is considered to be the larger diameter portion), a first leg extension extending therefrom to a distal end (Fig. 18B, ref. 220B), and a second leg extension joined to the first leg extension at an intermediate location between the distal end and proximal end (Fig. 18B shows a second leg extension ref. 220A joined to the first at an intermediate location at ref. 202B), the second leg extension extending from the distal end toward the proximal end to a lever end spaced from the cylindrical portion (the level is considered to be the proximal end of ref. 220A); and 
wherein the first and a second leg extensions at the distal end have grasping members to engage an outer surface of a rod receiving implant (Fig. 18F shows a narrowed inner diameter forming the grasping members to engage a rod receiving implant ref. 100) and a fulcrum proximally located near the intermediate location configured to enlarge the space between the leg extension at the distal end as the lever end is depressed inwardly relative to a longitudinal axis of the outer sleeve (Fig. 18F, refs. 208, 206B).

Regarding claim 2, Runco discloses the clip-on reducer tool assembly of claim 1 further comprises: a ring (paragraph [0091], ref. 204, Figs. 18C-E), the ring being located proximally above the fulcrum encircling portions of the first and second leg extensions to constrain and limit outward movement of the leg extensions relative to the other (paragraph [0091], Figs. 18C-18E).  

Regarding claim 3, Runco discloses the clip-on reducer tool assembly of claim 1 wherein the fulcrum of the outer sleeve further comprises: a fulcrum pin fixed into the first or second leg extension (Fig. 18F, ref. 206A,B) abutting and opposing fulcrum projection on the other first or second leg extension wherein the leg extensions are spaced apart above and below the intermediate location to allow the second leg extension to pivot about the fulcrum when the lever end is depressed (paragraph [0093]).  

 	Regarding claim 4, Runco discloses the clip-on reducer tool assembly of claim 3 wherein the outer sleeve further comprises: a pair of arcuate shaped grooves, each arcuate shaped groove being above a thin arch connecting the first and second leg extensions, the arcuate shaped grooves positioned adjacent distally relative to the fulcrum (see remarked Fig. 18F below).  


    PNG
    media_image1.png
    690
    695
    media_image1.png
    Greyscale


Regarding claim 5, Runco discloses the clip-on reducer tool assembly of claim 4 wherein each of the first and second leg extensions has a distal end portion for receiving and holding a slotted body of a rod receiving spinal implant, each distal end portion being an arcuate segment having an enlarged internal chamber and an arcuate locking projection forming the grasping members configured to fit in an external groove on a slotted body of the rod receiving implant (see remarked Fig. 18F below).  










    PNG
    media_image2.png
    685
    726
    media_image2.png
    Greyscale



Regarding claim 6, Runco discloses the clip-on reducer tool assembly of claim 5 further comprises: a reducer tube (paragraphs [0066 & 82], refs. 14, 90, Figs. 15, 16B), the reducer tube having a tubular shaft, a proximal end portion and a distal end portion (Figure 15 shows a tubular shaft having a proximal end portion located beginning ref. 68 and an opposite distal end portion at ref. 62), the tubular shaft configured to slide into the outer sleeve (paragraph [0088]), the distal end portion being rotationally coupled to the tubular shaft and having a pair of rod engaging legs convexly curved at distal ends to push against a spinal rod (Figs. 16A and B shows a pair of convexly curved legs refs. 92A,B), the tubular shaft at the proximal end portion having an external thread to fasten the tubular shaft to the proximal end of the outer sleeve (ref. 68, Fig. 16A); and a handle configured to rotate the reducer tube into the outer sleeve to push the spinal rod into a seated position (Fig. 15, ref. 70).  

Regarding claim 7, Runco discloses the clip-on reducer tool assembly of claim 6 wherein the tubular shaft has an enlarged outer bearing surface below the external thread (ref. 93), the enlarged bearing surface engages internal surfaces of the leg extensions of the outer sleeve locking the leg extensions to the slotted body of the rod receiving spinal implant (paragraph [0082]).  
Regarding claim 8, Runco discloses the clip-on reducer tool assembly of claim 7 wherein the rotationally coupled distal end is keyed to the outer sleeve preventing rotation at the distal end as the tubular shaft is rotated at the proximal end (paragraph [0082]).  

Regarding claim 9, Runco discloses the clip-on reducer tool assembly of claim 8 wherein the reducer tube has a longitudinally extending opening to receive a set screw and a set screw driver to secure a rod to a threaded slotted body of a spinal rod receiving implant (Fig. 16A shows a longitudinally extending opening to receive tool ref. 70 for implanting set screw ref. 106).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Runco et al. (US 2006/0079909 A1) in view of Brinkman et al. (US 2014/0277166 A1).

Regarding claim 10, Runco discloses a clip-on rod reducer assembly (Abstract) comprising: 
An outer sleeve (paragraph [0088], ref. 212, Fig. 18A), the outer sleeve having a proximal end with a cylindrical portion having a threaded opening ((Fig. 18B shows a threaded inner portion in the proximal end which is considered to be the larger diameter portion), a first leg extension extending therefrom to a distal end (ref. 220B), and a second leg extension (ref. 220A) joined to the first leg extension at an intermediate location between the distal end and proximal end (Fig. 18A shows a joining of the legs at ref. 206B), the second leg extension extending from the distal end toward the proximal end to a lever end spaced from the cylindrical portion (the distal end of leg ref. 220A is considered to be the lever); and 
wherein the first and a second leg extensions at the distal end have grasping members to engage an outer surface of a rod receiving implant (Fig. 18D, ref. 222A,B) and a fulcrum (refs. 206A,B) proximally located near the intermediate location configured to enlarge the space between the leg extension at the distal end as the lever end is depressed inwardly relative to a longitudinal axis of the outer sleeve paragraph [0093]) and wherein each of the first and second leg extensions has a distal end portion for receiving and holding a slotted body of a rod receiving spinal implant (Fig. 6, shows a distal portion at refs. 22A, 22B), each distal end portion being an arcuate segment (Fig. 18B shows the distal end being curved, thus having an arcuate segment) having an enlarged internal chamber and an arcuate locking projection forming the grasping feature configured to fit in an external groove on the slotted body (see remarked Fig. 18F below which shows the arcuate segments being the distal ends which enlarge to the chamber and having grasping features refs. 54A,B).

    PNG
    media_image3.png
    519
    756
    media_image3.png
    Greyscale



Runco is silent regarding that the assembly is a kit. 

Brinkman discloses a surgical implant system (Abstract) wherein the system may be configured as a kit with multiple sized and configured components (paragraph [0039]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Runco to be a kit, as taught by Brinkman, for the purpose of providing multiple sized and configured components to fit a variety of patient specific sizes and anatomies. 

Regarding claim 11, Runco in view of Brinkman discloses the clip-on rod reducer kit of claim 10 further comprises: a ring (ref. 204), the ring being located proximally above the fulcrum encircling portions of the first and second leg extensions to constrain and limit outward movement of the leg extensions relative to the other (paragraph [0091]).  
 
Regarding claim 12, Runco in view of Brinkman discloses the clip-on rod reducer kit of claim 10 further comprises: a fulcrum pin fixed into the first or second leg extension abutting and opposing fulcrum projection on the other first or second leg extension wherein the leg extensions are spaced apart above and below the intermediate location to allow the second leg extension to pivot about the fulcrum when the lever end is depressed (paragraph [0093], refs.206,B, Fig. 18F).  

Regarding claim 13, Runco in view of Brinkman discloses the clip-on rod reducer kit of claim 10 further comprises: a pair of arcuate shaped grooves, each arcuate shaped groove being above a thin arch connecting the first and second leg extensions, the grooves positioned adjacent distally relative to the fulcrum (Fig. 18F, ref. 202A,B).  

Regarding claim 14, Runco in view of Brinkman discloses the clip-on reducer kit of claim 10 wherein each of the first and second leg extensions has a distal end portion for receiving and holding a slotted body of a rod receiving spinal implant, each distal end portion being an arcuate segment having an enlarged internal chamber and an arcuate locking projection forming the grasping members configured to fit in an external groove on a slotted body of the rod receiving implant (see the rejection of independent claim 10 above).

Regarding claim 15, Runco in view of Brinkman discloses the clip-on rod reducer kit of claim 10 further comprises: a reducer tube (paragraphs [0066, 81, 82], refs. 14, 90), the reducer tube having a tubular shaft, a proximal end portion and a distal end portion (Fig. 15 shows a proximal end portion beginning at ref. 68 and a distal end portion ending at ref. 62, 90), the tubular shaft configured to slide into the outer sleeve (Fig. 16A), the distal end portion being rotationally coupled to the tubular shaft and having a pair of rod engaging legs convexly curved at distal ends to push against a spinal rod (Figs. 16A,B, refs. 92A,B), the tubular shaft at the proximal end portion having an external thread (ref. 68) to fasten the tubular shaft to the proximal end of the outer sleeve (Fig. 16A); and a handle (Fig. 15, ref. 70, paragraph [0079]) to rotate the reducer tube into the outer sleeve to push the spinal rod into a seated position (paragraph [0080]).  

 	 Regarding claim 16, Runco in view of Brinkman discloses the clip-on reducer kit of claim 10 wherein the tubular shaft has an enlarged outer bearing surface below the external thread, the enlarged bearing surface engages internal surfaces of the leg extensions of the outer sleeve locking the leg extensions to the slotted body of the rod receiving spinal implant (paragraph [ 0082], ref. 93, Figs. 16A,B).  

Regarding claim 17, Runco in view of Brinkman discloses the clip-on reducer kit of claim 10 wherein the rotationally coupled distal end is keyed to the outer sleeve preventing rotation at the distal end as the tubular shaft is rotated at the proximal end (paragraph [ 0082], ref. 93, Figs. 16A,B).  

Regarding claim 18, Runco in view of Brinkman discloses the clip-on reducer kit of claim 10 wherein the reducer tube has a longitudinally extending opening to receive a set screw and a set screw driver to secure a rod to a threaded slotted body of a spinal rod receiving implant (Fig. 16A shows a longitudinally extending opening to receive tool ref. 70 for implanting set screw ref. 106).  

Regarding claim 19, Runco in view of Brinkman discloses the clip-on rod reducer kit of claim 10 further comprises: a spinal rod (Fig. 16A, ref. 110).  

Regarding claim 20, Runco in view of Brinkman discloses the 20. The clip-on rod reducer kit of claim 10 further comprises: a rod receiving implant (Fig. 17, ref. 100) having an implant body (ref. 104) and a bone screw (Fig. 17).  

Regarding claim 21, Runco in view of Brinkman discloses the 21. The clip-on rod reducer kit of claim 10 further comprises: a set screw (Fig. 16A, ref. 106).  

Regarding claim 22, Runco in view of Brinkman discloses the 22. The clip-on rod reducer kit of claim 10 further comprises: a set screw driver to secure a rod to a threaded slotted body of a spinal rod receiving implant (Fig. 16A, ref. 70, paragraph [0080]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773